            Case 1:19-cv-01258-AWI-GSA Document 26 Filed 12/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE GARCIA,                                     1:19-cv-01258-AWI-GSA-PC
12                  Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS IN FULL,
13         v.                                         DISMISSING ACTION, AND DENYING
                                                      PENDING MOTIONS
14   U. BANIGA, M.D., et al.,
15                Defendants.                         (ECF Nos. 23, 25.)
16

17           Jose Garcia (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On September 25, 2020, findings and recommendations were entered, recommending that
21   this action be dismissed for Plaintiff’s failure to comply with the court’s order of August 17,
22   2020. (ECF No. 25.) Plaintiff was granted fourteen days in which to file objections to the
23   findings and recommendations. The fourteen-day time period has passed, and Plaintiff has not
24   filed objections or otherwise responded to the findings and recommendations.1
25

26
                     1
27                      The United States Postal Service returned the findings and recommendations on October
     7, 2020, as “Undeliverable, Return to Sender, Not Deliverable.” (Court Record.) However, Plaintiff has
28   not notified the Court of any change in his address. Absent such notice, service at a party’s prior address
     is fully effective. Local Rule 182(f).
                                                         1
           Case 1:19-cv-01258-AWI-GSA Document 26 Filed 12/02/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The Findings and Recommendations issued by the Magistrate Judge on
 6                  September 25, 2020 (Doc. No. 25), are adopted in full;
 7          2.      This action is dismissed, without prejudice, for Plaintiff’s failure to comply with
 8                  the court’s order;
 9          3.      All pending motions (Doc. No. 23) are denied as moot; and
10          4.      The Clerk of Court is directed to close this case.
11
     IT IS SO ORDERED.
12

13   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
